DETAILED ACTION
Allowable Subject Matter
Claims 2, 5-6, 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 7, 9, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. US 2004/0051796 hereinafter referred to as Kelly in view of Rabi US 2015/0110248 hereinafter referred to as Rabi.
In regards to claim 1, Kelly teaches:
	“A method of correcting defects appearing in an image produced by an image sensor, the method comprising: receiving an image to be corrected, taken by the image sensor”
	Kelly Figure 1 and [0027] inter alia, teach an image sensor 10 providing a digital image 30 to FPN correction 40.
“receiving a temperature from the image sensor, acquired when the image to be corrected is taken by the image sensor”
Kelly Figure 1 and [0027] teaches imager temperature 50 is provided exposure (integration) time and imager temperature corrections 60 and 70 are used to correct the digital image 30 for fixed pattern noise to produce a corrected image 50.
“receiving an integration time applied by the image sensor when taking the image to be corrected"
Kelly Figure 1 and [0027] teaches imager temperature 50 is provided exposure (integration) time and imager temperature corrections 60 and 70 are used to correct the digital image 30 for fixed pattern noise to produce a corrected image 50.
“and for each pixel of the image to be corrected, subtracting from a pixel value a pixel-specific noise correction factor derived from a noise reduction model comprising … an exponential component depending on the temperature of the image sensor and multiplied by the integration time”
Kelly paragraph [0018] teaches a model to determine the dark current CVd for each pixel (r,c) which as can be seen in the equation contains an exponential term dependent on temperature T which is multiplied by the integration time t.  Kelly teaches in paragraph [0017] estimate a dark current generation rate for each pixel, then use this model to calculate a dark frame to be subtracted during processing for a particular scene.
Kelly does not explicitly teach:
“a linear component dependent on a temperature of the image sensor, added to [an exponential component dependent on temperature]”

Kelly does not explicitly teach:
“the linear and exponential components depending on coefficients specific to the pixel”
Rabi paragraph [0122] equation 5 teaches that the components are dependent on pixel (i,j) as well as temperature T.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kelly in view of Rabi to have included the features of “a linear component dependent on a temperature of the image sensor, added to [an exponential component dependent on temperature]” because the challenge of increasing the dynamic range has been troubling the industry for several decades, with the goal of reducing the detectors' noise level (Rabi [0004]).
In regards to claim 3, Kelly/Rabi teach all the limitations of claim 1 and further teach:
“comprising calculating the noise correction factor of each pixel each time the integration time is changed, or each time the temperature of the image sensor deviates from a previous value by more than a temperature deviation threshold value”

In regards to claim 4, Kelly/Rabi teach all the limitations of claim 1 and further teach:
“comprising: acquiring by the image sensor images in the absence of light with a minimum integration time, each image being taken at a distinct respective temperature; and determining, for each pixel of the image to be corrected, coefficients of the linear component, by linear regression calculations applied to corresponding pixels in the images in the absence of light taken at the respective temperatures”
Kelly paragraph [0015] teaches in each cell of this matrix, a series of dark captures (e.g., lens capped) are taken and a series of flat fields (e.g., integrating sphere) are captured.  Kelly paragraph [0025] teaches the imager's nominal (nominal or typical operational conditions) FPN, at a minimum will be scaled and or biased as a function of integration time and temperature when the imager is operating in other than nominal operational conditions.  That functional relationship is determined with regression.  The regressions are linear, higher order or an exponential function in time and temperature.
In regards to claim 7, Kelly/Rabi teach all the limitations of claim 1 and further teach:
“wherein the noise reduction model comprises an identical component for all pixels of the image sensor depending on the integration time”
Kelly teaches in the table in paragraph [0014] all entries in the same column will have identical integration times.
In regards to claim 9, Kelly/Rabi teach all the limitations of claim 1 and further teach:
“receiving a command to select a gain value of the image sensor; and selecting for each pixel of the image to be corrected a pixel-specific noise correction factor as a function of the selected gain value, the noise correction factor being used to correct the value of each pixel of the image to be corrected, the noise correction factor being determined from a set of pixel-specific coefficients generated as a function of the selected gain value.”
Kelly paragraphs [0015]-[0016] teaches each color channel is then used to form an aim response to which all pixels will be gained.  The aim response is defined as the average of each color channel in the center 1/4 of the imager's format.  After the 3 aim values are defined (e.g., RGB), a per pixel gain is computed.
In regards to claim 15, Kelly/Rabi teach all the limitations of claim 1 and claim 15 requires similar limitations written in apparatus format.  It would have been obvious for a person with ordinary skill to have practiced the invention as an apparatus.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 1.
In regards to claim 16, Kelly/Rabi teach all the limitations of claim 1 and claim 16 requires similar limitations written in apparatus format.  It would have been obvious for a person with ordinary skill to have practiced the invention as an apparatus.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 1.
In regards to claim 19, Kelly/Rabi teach all the limitations of claim 1 and claim 19 requires similar limitations written in article format.  It would have been obvious for a person .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Rabi and further in view of Ukita US 2009/0290049 hereinafter referred to as Ukita.
In regards to claim 8, Kelly/Rabi teach all the limitations of claim 1 but do not explicitly teach:
“comprising acquiring [an image] , wherein the noise correction factor corresponding to each pixel of [an image] is subtracted from the corresponding pixel of each image …”
Kelly teaches in paragraph [0017] the invention uses one or more dark frames in a calibration phase to estimate a dark current generation rate for each pixel, then use this model to calculate a dark frame to be subtracted during processing for a particular scene.
Kelly does not explicitly teach:
“a stream of video images” and  “an image of the video stream” and “of the video stream”
However, noise reduction on video streams is well known.  For example, Ukita teaches a correction processor configured to correct a video signal obtained from the effective pixel area on the basis of the dark current differences during the image capturing (Abstract).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kelly in view of Ukita to have include the feature of “a stream of video images” or  “an image of the video stream” or “of the video stream” in order to further improve the quality of a captured image, an image-capturing apparatus including a large image-capturing device in which the number of effective pixels is increased so as to be capable of capturing a high-quality image has been developed (Ukita [0006[).  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Rabi and further in view of Chuang et al. US 2018/0014297 hereinafter referred to as Chuang.
In regards to claim 10, Kelly/Rabi teach all the limitations of claim 1 and further teach:
“comprising, for each pixel of a corrected image after a noise reduction, multiplying the value of the pixel by a gain correction factor specific to the pixel, [computed from a gain normalization equation], to obtain an image with a [corrected] gain”
Kelly paragraphs [0015]-[0016] teaches each color channel is then used to form an aim response to which all pixels will be gained.  The aim response is defined as the average of each color channel in the center 1/4 of the imager's format.  After the 3 aim values are defined (e.g., RGB), a per pixel gain is computed.  Claim 14 explicitly recites correction system effects an aim response in  each said color channel to which all pixels will be gained and per pixel gain is then computed.
Kelly does not explicitly teach:
“taken from a gain normalization table” and “normalized gain”
However, the use of a gain table as opposed to performing a calculation is merely an engineering tradeoff involving computing resources and speed.  These concepts are well-known in the art and those of ordinary skill would not consider using a table to provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
.
Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Rabi and further in view of Sawada et al. US 6,150,682 hereinafter referred to as Sawada.
In regards to claim 17, Kelly/Rabi teach all the limitations of claim 15 but do not explicitly teach:
“wherein the image sensor is of a Charge Trans Impedance Amplifier (CTIA) or Source Follower (SF) type”
Sawada teaches in column 2 lines 15-20 to reduce fixed pattern noise caused by stray carrier entering photodetectors in a photoelectric conversion device and an image sensor having a plurality of photodetectors and a source follower.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kelly/Rabi in view of Sawada to have included the features of “wherein the image sensor is of a Charge Trans Impedance Amplifier (CTIA) or Source Follower (SF) type” to reduce fixed pattern noise in a photoelectric conversion device and an image sensor (Sawada column 2 lines 15-20).
In regards to claim 18, Kelly/Rabi teach all the limitations of claim 16 but do not explicitly teach:
“wherein the image sensor is of a Charge Trans Impedance Amplifier (CTIA) or Source Follower (SF) type”
Sawada teaches in column 2 lines 15-20 to reduce fixed pattern noise caused by stray carrier entering photodetectors in a photoelectric conversion device and an image sensor having a plurality of photodetectors and a source follower.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kelly/Rabi in view of Sawada to have included the features of “wherein the image sensor is of a Charge Trans Impedance Amplifier (CTIA) or Source Follower (SF) type” to reduce fixed pattern noise in a photoelectric conversion device and an image sensor (Sawada column 2 lines 15-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422